Citation Nr: 1544322	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the residuals of left ulnar nerve transposition, including as secondary to service connected residuals of a left wrist fusion post left wrist injury with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from August 1970 to November 1979, from January 1983 to April 1983 and from January 1991 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the instant claim in a July 2014 decision.  The Veteran subsequently appealed the July 2014 Board decision to the Court.  In March 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.   A review of the documents in Virtual VA reveals VA treatment records dated through July 2013; such treatment records dated through August 2012 considered by the agency of original jurisdiction (AOJ) in the October 2012 supplemental statement of the case.  However, as the claim on appeal is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.  The remaining documents contained in Virtual VA and VBMS are either irrelevant to the issue on appeal or duplicative of those contained in the paper claims file.

The issue of entitlement to a temporary total rating for surgical convalescence following right foot surgery was raised by the Veteran in September 2015.  In addition, in a May 2015 submission, the Veteran appears to argue that VA committed error in originally granting an apportionment in January 1998; it is not clear whether the Veteran is alleging that VA committed clear and unmistakable error in the associated administrative decision.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
With regards to the claim for service connection for residuals of left ulnar nerve transposition, the Veteran has alleged that it was the result of his service connected residuals of left wrist fusion.  A May 2012 VA examiner opined that the Veteran's wrist and elbow conditions were unrelated, that his left ulnar neuropathy developed over time after discharge with no identifiable injury, that he had no elbow complaints in service and that he was diagnosed with the condition 13 years after service discharge.  The April 2015 JMR determined that an opinion as to whether the left ulnar nerve transposition was aggravated by his service connected residuals of a left wrist fusion had not been provided by the examiner.  In light of this deficiency and the Court's April 2015 JMR, an addendum opinion should be obtained on remand.

Due to the length of time which will elapse on remand, updated VA treatment records dated from October 2014 to the present should be obtained for consideration in the Veteran's appeal.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from dated from October 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.        § 3.159(e). 

2.  Return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's diagnosed left elbow neuropathy was aggravated by his service-connected residuals of a left wrist fusion?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the October 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

